Citation Nr: 0839827	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  99-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma. 

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain. 

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1993 to November 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims of 
entitlement to increased evaluations for bronchial asthma and 
lumbosacral strain and denied a claim for a total rating 
based on individual unemployability due to service connected 
disabilities.  

The veteran testified at a hearing at the RO in September 
1999.  A transcript of that hearing is on file.  

In May 2003, the veteran testified at a local RO hearing 
before a Veterans Law Judge (VLJ) sitting at Denver, 
Colorado.  A transcript of that proceeding is of record.  

The case was remanded in November 2003 to obtain private 
clinical records, records of the Social Security 
Administration, to inform the veteran of new criteria for the 
evaluation of the service-connected lumbosacral strain and to 
readjudicate the claims.  

Also in March 2008, the veteran was informed that the VLJ 
that presided over her May 2003 travel Board hearing was no 
longer at the Board, and she had a right to another hearing 
conducted by a VLJ who would ultimately decide her appeal.  
The veteran was requested to clarify whether another hearing 
was desired.  There was no response to that correspondence 
and the letter was not returned as undeliverable.  As 
indicated in the letter, in the absence of any response, the 
claim would proceed as though the hearing request had been 
declined.


FINDINGS OF FACT

Without good cause shown in the record, the veteran failed to 
report for VA reexaminations to evaluate the claims for 
increased ratings for bronchial asthma and a lumbosacral 
strain and the claim for a total rating based on individual 
unemployability due to service connected disabilities. 


CONCLUSION OF LAW

The claims for the claims for increased ratings for bronchial 
asthma and a lumbosacral strain, and for a total rating based 
on individual unemployability due to service connected 
disabilities are denied as a matter of law.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.655 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without 
good cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  

38 C.F.R. § 3.655 applies, as in this case, to claims for 
increased compensation.  Also, a "claim for unemployability 
compensation [is] an application for 'increased 
compensation'."  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 
(2007) and Norris v. West, 12 Vet. App. 413, 420-22 (1999).  
Moreover, in the instant case, the appellant specifically 
filed a request for "Increased Compensation Based on 
Unemployability", VA Form 21-8940 in October 1997, and 
claimed that her unemployability was due to her service-
connected disabilities.  

Pursuant to the November 2003 Board remand, the RO scheduled 
the veteran for VA examinations.  Specifically, a June 2005 
deferred rating decision noted that the veteran had not been 
examined since July 2002 and that VA examinations should be 
scheduled.  

By RO letter of June 22, 2005, to the veteran she was 
informed that arrangements would be made for a re-
examination.  By RO letter of June 28, 2005, sent to the same 
address, she was informed that the examination was scheduled 
for July 6, 2005.  She was further informed that her failure 
to report as scheduled or notify the RO that she could not 
report might result in her claims being denied.  Neither of 
these letters was returned as undeliverable.  

Despite the above notice, the veteran did not attend the 
examination scheduled in July 2005.  Moreover, the veteran 
did not respond to the RO's notification or otherwise explain 
her failure to report.

The veteran was then provided with a supplemental statement 
of the case in July 2005 (sent to the same address as the RO 
letters in June 2005).  The July 2005 supplemental statement 
of the case was not returned as undeliverable.  

An August 2005 Report of Contact reflects that the veteran's 
cell phone had been disconnected.  By checking with the 
Denver, VA Medical Center, an emergency contact phone number 
was found and the person responding stated that the veteran 
had been deployed to Iraq over a year ago.  Another notation 
on that Report of Contact dated in June 2006 reflects that 
the emergency phone number had been called again, as had the 
Department of Defense, but nothing was found.  

A February 2007 Statement of Accredited Representative 
confirms that the veteran did not attend the July 2005 VA 
examination and observed that the RO had been informed that 
the veteran was currently deployed to Iraq.

Concerning the facts as detailed above, the Board calls 
attention to VAOPGCPREC 10-2004, which states that when a 
veteran's claim has been remanded to the RO for an 
examination and the veteran is not available for the 
examination because of the veteran's return to active duty, 
VA may defer action on the claim until the required 
examination can be conducted.  VA may not deny the claim 
solely because the veteran is temporarily unavailable for 
examination due to his or her return to active duty.  The 
veteran's return to active duty does not alter the status of 
the veteran's claim within the meaning of any statute or 
regulation. 

An October 2005 deferred rating decision, noting the holding 
in VAOPGCPREC 10-2004, indicates that action was to be taken 
to clarify the veteran's return to active duty and the length 
of that tour of duty.  

A June 2006 deferred rating decision notes that personnel at 
the Individual Ready Reserve (IRR) reported that the veteran 
had not been recalled to active duty and was not deployed to 
Iraq.  Thus, the holding in VAOPGCPREC 10-2004 is not 
applicable.  The RO noted that a further attempt would be 
made to locate the veteran's current address and phone number 
to schedule a VA examination.  The financial institution to 
which her VA compensation was directly deposited was to be 
contacted.  

Subsequent documentation on file indicates that contacting 
the relevant financial institution did not provide a more 
recent address.  Also, a November 2006 Report of Contact 
reflects that the veteran's service representative did not 
have a current address (i.e., one different from which the 
notice of the July 2005 VA examination had been sent).  

The RO sent the veteran a letter in January 2007 to the same 
address to which the notice of the July 2005 VA examination 
had been sent, informing her of the steps taken and to be 
taken as to her claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  That letter was not returned as undeliverable. 

By RO letter of March 19, 2007, to the same address to which 
the notice of the July 2005 VA examination had been sent, the 
veteran was informed that another VA examination was 
scheduled for March 26, 2007.  She was also informed that her 
failure to report or notify the RO that she could not report 
might result in her claims being disallowed.  This letter was 
not returned as undeliverable and the veteran never contacted 
the RO concerning the scheduled examination.

The veteran failed to attend the VA examination scheduled for 
March 26, 2007.  

In this case, it is not shown that the veteran did not 
receive notice of the schedule for the VA examinations.  

As good cause for the failure to report for the VA 
reexaminations has not been shown, the provisions of 38 
C.F.R. § 3.655(b), mandate by operation of law that the 
claims be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In the Informal Hearing Presentation the veteran's service 
representative stated that the veteran's whereabouts were 
unknown.  It was stated that the burden was on VA to show 
that the examination notice was sent to the latest address of 
record and that VA was required to inform the veteran of the 
consequence of failing to attend a VA examination.  It was 
requested that the case be remanded to reschedule an 
examination and that a copy of the letter informing her of 
the consequences of failing to report be included in the 
claim file.  

In support thereof, the service representative cited Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  In Connolly, it 
was stated that "[t]he VA, however, did not make an adequate 
effort to obtain such a diagnosis.  While it is true that 
[the veteran] had on a number of occasions expressed a desire 
that no more tests be conducted upon him, the record does not 
reflect that the VA properly explained to him the importance 
of a definite diagnosis.  See Wood, slip op. at 4-5.  If [the 
veteran] had decided after receiving this information that he 
did not wish to have any further examinations, then there 
would have been nothing more the VA could do.  However, in 
failing to give [the veteran] the opportunity to make an 
informed decision regarding whether to undergo additional 
examination, the VA violated its duty to assist."  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

Also, it was held in Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) that "[u]nder the circumstances, just as in Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992), the burden is on the 
Secretary to demonstrate that notice was sent to appellant's 
'latest address of record.'  In addition, the Secretary must 
show that appellant lacked "adequate reason" (see 38 C.F.R. § 
3.158(b) (1992)), or "good cause" (see 38 C.F.R. § 3.655 
(1992)) for failing to report for the scheduled examination.  
The Secretary has failed to shoulder either burden; he has 
neither demonstrated that [the address to which notice was 
sent] was the 'latest address of record,' nor that appellant 
lacked 'adequate reason' or 'good cause' for failure to 
report for a scheduled examination.  Therefore, as a matter 
of law, pursuant to 38 C.F.R. §§ 3.158 and 3.655, the Board 
erred when it concluded that appellant abandoned his claim 
[for failure to attend an examination as to the severity of a 
service-connected disorder]."  Hyson, at 265.  

"The Court stresses that the holding of this case should not 
be read in a context different from the peculiar facts of 
this case.  In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  It is only where 
a file discloses other possible and plausible addresses that 
an attempt should be made to locate him at the alternate 
known address before finding abandonment of a previously 
adjudicated benefit."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

In substance, the caselaw of the Court of Appeals for 
Veterans Claims requires that (1) VA make an attempt to 
locate the veteran's most current address, (2) provide the 
veteran with information as to the consequences for failing 
to attend a VA examination, and (3) must show that the 
veteran failed to attend a scheduled VA examination without 
good cause.  Here, all three requirements have been met.  

In this case, there RO has taken all conceivable steps to 
locate the veteran in an effort to inform her of the attempts 
to schedule the required and necessary VA re-examinations.  
Those notice letters also informed the veteran that as a 
result of not attending the examination or not providing 
notice that she could not attend could result in her claims 
being denied.  The veteran never responded and there is no 
evidence indicating that there was good cause for not 
attending either of the VA re-examinations.  

Also, since the notification letters were not returned, it is 
not shown that the veteran did not receive notice of the 
scheduled VA examinations.  

As good cause for the failure to report for the VA re-
examinations is not shown, the provisions of 38 C.F.R. 
§ 3.3655(b), mandate by operation of law that the claims be 
denied.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

However, as the claims are denied as a matter of law, the 
VCAA does not apply. Sabonis v Brown, 6 Vet. App. 426, 430 
(1994) (Where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law.)  





ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied. 

A rating in excess of 20 percent for lumbosacral strain is 
denied. 

A total rating based on individual unemployability due to 
service connected disabilities is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


